Citation Nr: 1707745	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  14-33 825	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for a skin condition. 

3.  Entitlement to service connection for anemia.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for hiatal hernia, status post-surgical repair.

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

7.  Entitlement to an initial compensable rating for hypertension.

8.  Entitlement to an initial rating in excess of 10 percent for residuals traumatic brain injury with post concussive disorder (TBI).

9.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission 


WITNESSES AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1971.  He is the recipient of a Purple Heart Medal and Combat Action Ribbon for his service in Vietnam.  

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2012 rating decision and simplified notification letter and April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, and a July 2015 rating decision of the RO in St. Paul, Minnesota.  The Board notes that the Veteran lives in the jurisdiction of the Houston RO. 

In the October 2012 rating decision, the RO denied the Veteran's claim for service connection for PTSD, depression, a skin disorder, anemia, and sleep apnea, and granted service connection for TBI residuals, evaluated as 10 percent disabling from December 23, 2010 (the receipt date of the claim).  
In the April 2013 rating decision, the RO denied the Veteran's claim for service connection for GERD and hiatal hernia.  The RO granted service connection for hypertension, and assigned a noncompensable evaluation, and awarded service connection for anxiety, evaluated as 30 percent disabling, effective from December 16, 2010.  

In the July 2015 rating decision, the RO denied the Veteran's claim for service connection autoimmune hepatitis, claimed as due to Agent Orange exposure. 

The Veteran timely appealed all rating decisions.  

The Board notes that in an August 2014 rating decision, the RO awarded the Veteran an earlier effective date for his anxiety disorder from February 27, 1998 (the receipt date of his claim), evaluated as noncompensable since that date through December 15, 2010.  

The Board notes that additional relevant medical evidence has been added to the record after the RO's last adjudication of the claims in the August 2014 statement of the case.  Here, the Veteran's substantive appeal for all claims was filed after February 2, 2013, and the Veteran has not requested AOJ consideration of the newly submitted evidence.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. 112-154, § 501, 126 Stat. 1165, 1190 (Camp Lejeune Act); 38 C.F.R. § 20.1304 (2016).  However, the AOJ will have opportunity to review the additional evidence received on remand (discussed below), and the Veteran is not prejudiced by the Board considering such evidence for the limited purpose of issuing a remand.  Regarding the new pertinent evidence as it relates to the Veteran's claim for service connection for PTSD, a June 2015 VA examination was obtained, however, given that the Board is awarding service connection for PTSD, representing a full grant of the benefit sought, as addressed below, the Veteran is not prejudiced by the Board considering such evidence in the first instance.  In that regard, the Board notes that the issue of service connection for PTSD has not been certified to the Board, however, as certification is used for administrative purposes and does not confer or deprive the Board of jurisdiction over an issue, and the full benefit sought has been awarded, the lack of certification of this appeal also does not prejudice the Veteran.  See 38 C.F.R. § 19.35. 

Regarding characterization of the appeal, the Board notes that the claims for PTSD and depression were previously characterized as separate claims, however, given the claims relate to a psychiatric disorder, the Board has condensed the claims into a single issue, as reflected on the title page consistent.

This case was also developed on the matters of entitlement to service connection for a sinus condition, and the initial 30 percent evaluation for maxillary ridge atrophy, as determined in the October 2012 rating decision, as well as claims for initial higher ratings for diabetes mellitus (10 percent rating), bilateral pseudophakia, status-post cataracts (noncompensable rating), tinnitus (10 percent rating), and erectile dysfunction (noncompensable rating), as evaluated in an April 2013 rating decision.  The Veteran filed a timely notice of disagreement with the decisions and a statement of the case was issued in August 2014.  The Veteran did not file a substantive appeal to these determinations, thus, these issues are not before the Board.  See 38 C.F.R. § 20.200 (2016) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.). 

In November 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The Board's decision on the claims for service connection for PTSD and a higher initial rating for hypertension is below and the remaining claims on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



FINDINGS OF FACT

1.  The Veteran had combat service in the Republic of Vietnam.

2.  The Veteran has PTSD that is related to Vietnam combat stressors.

3. The Veteran's service-connected hypertension requires the regular use of prescribed medications with a history of increased blood pressure readings; symptoms have more nearly approximated predominant diastolic blood pressure of 100 or more, or a predominant systolic blood pressure of 160 or more; however, symptoms have not more nearly approximated predominant diastolic blood pressure of 110 or more, or a predominant systolic blood pressure of 200 or more.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are met. 38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  The criteria for a disability rating of 10 percent, but no higher, for service-connected hypertension have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis 

A.  Service connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  If a veteran engaged in combat and the claimed stressor is related to combat, the veteran's lay testimony alone generally is sufficient to establish the occurrence of the claimed in-service stressor, absent clear and convincing evidence to the contrary. 38 C.F.R. § 3.304(f)(2).

Here, service department records establish that the Veteran served in combat in the Republic of Vietnam, to include the award of the Purple Heart Medal and Combat Action Ribbon.  His lay testimony alone generally is sufficient to establish the occurrence of the claimed in-service stressor.  The remaining issue is whether he has a current psychiatric disability causally related to these conceded military combat stressors.
 
The VA treatment records contain diagnoses of anxiety, depression, as well as PTSD.  However, there are differing opinions on whether the Veteran meets the criteria for a PTSD diagnosis.

A February 2012 VA examiner concluded that the Veteran did not report a full complement of symptoms to warrant a full diagnosis of PTSD.  The examiner noted that the Veteran was exposed to traumatic events during the military and that the Veteran did not report being bothered by this.  The Veteran reported some effort to avoid thoughts related to conversations about his experiences in the military, but does not report functional distress.  The examiner noted the Veteran did report some symptoms of re-experiencing and his records reference a report of history of nightmares, but he did not report specific nightmares in the current evaluation.  However, he and his wife did report ongoing problems with sleep disturbance noting that he will talk in his sleep and thrash about as well.  The Veteran did not describe symptoms of emotional numbing or hypervigilance.  The Veteran reported some symptoms of increased arousal, including difficulty falling and staying asleep.  The examiner noted that the Veteran was diagnosed with anxiety disorder NOS for reported symptoms of anxiety that are in some ways related to his combat experiences.  The examiner noted that the Veteran also presented with mixed symptoms of depression and indicated that it was not possible to separate the effects of anxiety and depression on the Veteran's functioning, because the two disorders are inextricably intertwined.

In a January 2013 addendum opinion, a different clinician opined that the Veteran's anxiety disorder NOS is at least as likely as not related to his military experiences.  

A June 2015 VA examiner concluded that the previous February 2012 VA opinion was an error and the record reflects that Veteran has always met the PTSD criteria related to combat experience.  The examiner noted that there was no differentiation between his service-connected traumatic brain injury and his PTSD symptoms, as the severity of his TBI symptoms were unclear, the symptoms were attributed solely to his PTSD.  

Consistent with the June 2015 examiner's opinion, an April 2015 VA treatment record reflects that the Veteran's treating clinician agreed with the Veteran's assignment of a principal diagnosis of PTSD, as well as attention deficit disorder.  The clinician noted continued arousal, hypervigilance, startle response, avoidance, blame, guilt, and intrusive thoughts remained prevalent.  In addition, the Veteran reports his mood has been affected by PTSD symptoms with noted increased irritability, isolation, and feeling down.  In addition, a January 2011 VA treatment record also reflects that the Veteran experienced symptoms that met the criteria for PTSD and TBI diagnoses, and based on his history, appear to be in direct response to his military service (combat) in Vietnam and his symptoms have induced significant disability in his work and social and family relationships, as well as his interaction with his community.

Given the conflicting diagnoses based on examination by VA mental health professionals, the evidence is approximately evenly balanced as to whether the Veteran meets the diagnostic criteria for PTSD.  Cohen v. Brown, 10 Vet. App. 128, 139, 140 (1997) (mental health professionals are presumed to know the requirements applicable to their practice and to have taken them into account when diagnosing PTSD).  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, the Board finds that the Veteran has met the current disability requirement with regard to the claim for service connection for PTSD.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As there is medical evidence of PTSD and conceded military combat stressors, the remaining question is whether there is a relationship between the two.

Here, the June 2015 VA examiner and the VA treating physicians concluded that the Veteran's PTSD is related to the Veteran's combat experience.  The Board finds the medical nexus opinions highly persuasive to show a current psychiatric disability attributable to military service, as they are qualified medical professionals, reviewed the entire record and has clinical familiarity with Veteran through regular outpatient treatment, and provided detailed explanations for the positive medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (value of medical is found within its rationale).  Additionally, these medical opinions are consistent with the additional record, to specifically include the Veteran's report of longstanding psychiatric type symptoms as noted in the VA treatment records.

Therefore, the Board finds weight of the evidence thus supports a nexus between the Veteran's diagnosed PTSD and his in-service combat stressors.  The June 2015 medical opinion, as well as opinions in the VA treatment records, is sufficient to support a diagnosis of PTSD related to the conceded military combat stressors, and thus, medical evidence of a nexus between PTSD and the conceded military combat stressors.  Although there are conflicting findings and diagnoses, the February 2012 VA examiner did not address the prior diagnosis of PTSD, as well as the symptoms noted supporting a diagnosis of PTSD, as discussed by the June 2015 VA examiner and his treating physicians. 

For the foregoing reasons, the weight of the evidence supports a finding that the Veteran's PTSD is related to the conceded in-service combat stressors.  As any reasonable doubt must be resolved in favor of the Veteran, entitlement to service connection for PTSD is warranted.  38 U.S.C.A. §§ 5107 (b); 38 C.F.R. § 3.102.

As indicated above, the Veteran has been diagnosed with other psychiatric disorders in addition to PTSD.  Notably, the VA examiners and VA treatment providers did not differentiate between symptomatology associated with the Veteran's PTSD and the other psychiatric disorders.  As the symptoms of the PTSD, anxiety, and symptoms related to his TBI, as well as his diagnosed attention deficit disorder, cannot be distinguished from each other, VA must attribute the effects to the now service-connected PTSD.  See Howell v. Nicholson, 19 Vet. App. 535, 540 (2006); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (VA must apply the benefit of the doubt doctrine and attribute the inseparable effects of a disability to the claimant's service-connected disability).  Consideration of the issue of service connection for a psychiatric disorder other than PTSD is, therefore, unnecessary.

B. Initial higher rating

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).


The Veteran's hypertension has been assigned a noncompensable evaluation under 38 C.F.R. § 4.104, DC 7101.  Under that DC, a 10 percent evaluation is warranted where diastolic blood pressure is predominantly 100 or more, or systolic blood pressure is predominantly 160 or more, or when an individual with a history of diastolic blood pressure predominantly 100 or more requires continuous medication for control.  A 20 percent evaluation is warranted where diastolic blood pressure is predominantly 110 or more, or systolic blood pressure is predominantly 200 or more.  A 40 percent evaluation is warranted where diastolic pressure is predominantly 120 or more, and a 60 percent evaluation is warranted where diastolic blood pressure is predominantly 130 or more.  38 C.F.R. § 4.104.

In his May 2013 notice of disagreement, the Veteran asserted that he is on several medications to control his hypertension and expressed his disagreement with the assigned noncompensable rating. 

The Board finds that an initial rating of 10 percent, but no higher, is warranted for the entire appeal period.

The Veteran was afforded a VA examination in March 2013.  It was noted that he was on continuous medication to manage his hypertension.  Blood pressure readings at examination were 132/74, 130/72, and 128/76.  The examiner noted that the Veteran's hypertension had no significant occupational effects. 

A January 2012 VA treatment records reflect a blood pressure reading of 188/101.  September 2012 VA treatment records reflect blood pressure readings of 159/78, 143/94, 154/82, and 162/96.  

A December 2012 VA treatment record noted that the Veteran's hypertension was well-controlled. 

Additional blood pressure readings were 165/87 (March 2013), 213/113 (March 2014), 125/78 (October 2014).  VA treatment record also notes that the Veteran checks his blood pressure regularly.  

During his November 2016 Board hearing, the Veteran testified that he has seen his blood pressure reading at 155/90 and that he feels dizzy, feels like fainting, and some tingling around his lips and fingers. 

Here, the evidence of record demonstrates several findings of diastolic pressure of 100 or more, and systolic pressure of 160 or more; as such, the criteria for a 10 percent rating, but no higher, are met during the appeal period. 

The Veteran's symptoms have not, however, more nearly approximated the criteria for a 20 percent rating at any time during the appeal period and the evidence is not approximately evenly balanced on this point.  Here, there was only one blood pressure reading of 213/112 in March 2014, however, this one instance does not amount to blood pressure readings "predominantly" of 110 or more, or systolic pressure of 200 or more.  Furthermore, the Veteran testified during his hearing that he has seen his blood pressure reading reach a high of 155/90.  As such, the criteria for a 20 percent rating, or higher, are not met at any time during the appeal period.

Thus, for the reasons stated above, the criteria for a disability rating of 10 percent, but no higher, for the Veteran's service-connected hypertension have been met or approximated.  As the preponderance of the evidence is against a higher rating, the benefit of the doubt doctrine is not for application. 38 U.S.C.A. § 5107 (b).

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1) , for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for his hypertension are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hypertension with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Specifically, as described above, the Veteran's hypertension requires continuous medication, which is contemplated by the schedular rating under DC 7101.  The Board notes that the Veteran has complained of dizziness and tingling in his bilateral toes, and tinnitus, however, the Veteran is service-connected for TBI, diabetes mellitus, as well as peripheral neuropathy of the bilateral lower extremities, which contemplates these symptoms, and to consider it on an extra-schedular basis would amount to pyramiding, which is forbidden under 38 CFR 4.14.  As such, the Board finds that the Veteran's schedular rating is adequate to compensate him for his hypertension and referral for extraschedular consideration is not warranted.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will, therefore, not address the issue further.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, neither the Veteran, nor his representative, has suggested that his hypertension preclude his employment.  Additionally, there is no indication in the record that the Veteran's service-connected hypertension has negatively impacted his employability.  Thus, any further consideration of the Veteran's claims under Rice is not warranted at this time.


ORDER

Entitlement to service connection for PTSD is granted. 

Entitlement to an initial rating of 10 percent, but no higher, for hypertension is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

Given that the Board has granted the Veteran's claims for service connection for PTSD, the Veteran's claim for an initial higher rating than 30 percent for anxiety disorder is remanded to be rated along with his now service-connected PTSD.  In connection, as noted above, the record reflects that the symptoms of depression and anxiety are attributed to his PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)).

Regarding the Veteran's claims for service connection for anemia, GERD, and hiatal hernia, no medical professional has addressed the etiology of these disorders.  The Veteran has asserted that these disorders are related to his conceded in-service exposure to Agent Orange during his service in Vietnam.  Notably, the Veteran has submitted an article in August 2014, titled Agent Orange Symptoms and Effects, which suggests an association between blood deficiency and gastrointestinal symptoms.  Therefore, as there is competent evidence of current disabilities, in-service events based on the conceded exposure to Agent Orange during service in Vietnam, some indication that the condition may be associated with Agent Orange exposure, and insufficient competent medical evidence, a VA examination is necessary to address the etiology of these disorders to decide the claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Similarly, the Veteran has been diagnosed with an auto-immune hepatitis, and he submitted a March 2003 article, titled "Stressed Vets at Higher Risk for Autoimmune disease," which suggests that Veterans with PTSD are more likely to suffer from a host of autoimmune diseases.  Given, that the Veteran is now service-connected for PTSD, as determined above, an opinion addressing the relationship between the Veteran's PTSD and his autoimmune disease, is needed.  See id.  Additionally, the Veteran has also asserted that his autoimmune disease is related to his conceded exposure to Agent Orange during service in Vietnam, and submitted a Mayo Clinic Article, which indicate that some disease, toxins, and drugs may trigger autoimmune hepatitis in susceptible people.  Notably, VA treatment records reflect that this disorder is likely secondary to drug use/anemia, bacterium or toxins, and that differential includes viral (hepatitis, EBV, CMV, HIV), autoimmune, toxin, obstruction, vascular, infiltration).  Therefore, a VA opinion is necessary to address the etiology of this disorder, to include as due to any medications taken for his service-connected disabilities and conceded exposure to Agent Orange. 

Regarding the Veteran's claim for a skin condition, the January 2012 VA examiner concluded that the Veteran did not have a skin disorder, despite the Veteran's report that he experienced skin discoloration outbreaks.  In addition, during the Veteran's November 2016 hearing before the Board, it was noted on record, that the Veteran did, in fact, have skin discoloration on his face, and the Veteran testified that it was also present on his back and chest.  The "Agent Orange Symptoms and Effects" article also indicated that exposure to Agent Orange can cause altered skin color.  Therefore, a VA opinion is necessary to address the etiology of this disorder, to include as due to conceded exposure to Agent Orange.  Notably, once VA undertakes the effort to provide an examination or opinion when developing a claim, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

With regard to the Veteran's claim for service connection for sleep apnea, a July 2011 sleep study found that the Veteran did not have sleep apnea.  Based on this study, the March 2012 VA examiner agreed that the Veteran did not have sleep apnea.  However, a June 2015 VA treatment record, related to the Veteran's endoscopy, noted the Veteran was a high risk patient: sleep apnea or airway obstruction.  The VA treatment records also note various diagnoses of sleep apnea.  Therefore, as it unclear whether the Veteran has sleep apnea, a remand is necessary for a VA examination to address this question, as well as the etiology of sleep apnea, if diagnosed.  See id. 

Additionally, in an April 2013 rating decision, the Veteran was awarded service connection for bilateral hearing loss, evaluated as 10 percent disabling.  The Veteran filed a notice of disagreement (NOD) with the rating assigned in May 2014.  However, a Statement of the Case (SOC) has not yet been furnished for this claim, and therefore, must be provided on remand.  See 38 C.F.R. § 19.9(c) (2016), codifying Manlincon v. West, 12 Vet. App. 238 (1999).

Finally, with regard to the Veteran's claim for an initial higher rating for TBI, following the most recent SOC dated in August 2014, additional evidence has been associated with the Veteran's claims file, which is relevant to the higher initial rating for TBI on appeal.  This evidence includes a June 2015 VA examination report, which has not been considered by the AOJ with respect to the issue of entitlement to an initial higher rating for the service-connected TBI.  Although the Veteran's initial substantive appeal was received after February 2, 2013, the automatic waiver of initial RO consideration does not apply, because in this case, the evidence was obtained by the VA, rather than submitted by the Veteran.  See 38 C.F.R. § 20.1304 (c) (2015) (requiring remand for initial AOJ review of pertinent evidence submitted after notification of certification of the appeal to the Board, "unless this procedural right is waived by the appellant or representative").  In addition, the issue of an initial higher rating for TBI has not been certified to the Board, and thus, a remand is required for the issuance of an SSOC.  See 38 C.F.R. §§ 19.31, 19.37.

As the matters are being remanded, and it appears that the Veteran continues to receive VA treatment, any updated VA treatment records should also be obtained.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (holding the VA's duty to assist includes "obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance."). 

Accordingly, the remaining claims on appeal are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding updated VA treatment records. 

2.  Schedule the Veteran for a VA examination as to the nature and etiology of any current sleep disorder, to include sleep apnea.  All necessary tests should be conducted.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the examination report that the claims file was reviewed.

The examiner should answer the following question:

Whether the Veteran has a sleep disorder, to include sleep apnea, separate from his now service-connected PTSD.  If a separate sleep disorder is diagnosed, an opinion should be obtained as to whether it is at least as likely as not that the diagnosed sleep disorder, to include sleep apnea, had its onset in or is otherwise related to service.

The examiner should specifically address the June 2015 VA treatment record, which noted the Veteran was a high risk patient: sleep apnea or airway obstruction, as well as the various diagnosis of sleep apnea in the VA treatment records.

A complete rationale should accompany any opinion provided.

Additionally, the examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.  

3.  Request addendum opinions from a qualified VA physician to determine the etiology of his anemia, GERD, hiatal hernia, skin disorder, and autoimmune disease, to include as secondary to his now service-connected PTSD.  The need for an additional examination of the Veteran is left to the discretion of the VA examiner(s) providing the opinions.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Based on the examination and review of the record, the examiner should address the following: 

(a) Whether it is as least as likely as not (50 percent probability or more) that the GERD had its onset during service or was otherwise causally or etiologically related to service, to include any symptoms manifested during service or presumed exposure to Agent Orange (i.e., herbicide agents) during service.  

(b) Whether it is as least as likely as not (50 percent probability or more) that the Veteran's hiatal hernia had its onset during service or was otherwise causally or etiologically related to service, to include any symptoms manifested during service or presumed exposure to Agent Orange (i.e., herbicide agents) during service.  

(c) Whether it is as least as likely as not (50 percent probability or more) that the Veteran's anemia had its onset during service or was otherwise causally or etiologically related to service, to include any symptoms manifested during service or presumed exposure to Agent Orange (i.e., herbicide agents) during service.  
In addressing questions (1)-(3), the clinician should specifically address the article submitted in August 2014, titled "Agent Orange Symptoms and Effects," which suggests an association between blood deficiency and gastrointestinal symptoms.  
	
In answering these questions, the examiner should not use as a basis for his/her opinion the fact that GERD, hiatal hernia, and anemia is not on the list of diseases presumed service connected in veterans exposed to Agent Orange.

(d) Whether it is as least as likely as not (50 percent probability or more) that the Veteran's skin disorder had its onset during service or was otherwise causally or etiologically related to service, to include any symptoms manifested during service or presumed exposure to Agent Orange (i.e., herbicide agents) during service.  

In addressing this question, the clinician should specifically address the article submitted in August 2014, titled "Agent Orange Symptoms and Effects," which indicates that exposure to Agent Orange can cause altered skin color.  Furthermore, the clinician should address the Veteran's report of skin discoloration outbreaks, noted as visible during the November 2016 hearing transcript. 

In answering this question, the examiner should not use as a basis for his/her opinion the fact that a skin disorder is not on the list of diseases presumed service connected in veterans exposed to Agent Orange.

(e) (i) Whether it is as least as likely as not (50 percent probability or more) that the Veteran's auto-immune disease had its onset during service or was otherwise causally or etiologically related to service, to include any symptoms manifested during service or presumed exposure to Agent Orange (i.e., herbicide agents) during service, and (ii) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's now service-connected PTSD, to include medications taken for his service-connected disorders, caused or aggravated his autoimmune hepatitis disorder. 

In addressing these questions, the clinician should address the Mayo Clinic Article submitted in March 2015, which indicate that some disease, toxins, and drugs may trigger autoimmune hepatitis in susceptible people.  Notably, VA treatment records reflect that this disorder is likely secondary to drug use/anemia, bacterium or toxins, and that differential includes viral (hepatitis, EBV, CMV, HIV), autoimmune, toxin, obstruction, vascular, infiltration).  In addressing whether the Veteran's now service-connected PTSD caused or aggravated his auto-immune hepatitis disorder, the clinician should also address the March 2003 article, titled "Stressed Vets at Higher Risk for Autoimmune disease," which suggests that Veterans with PTSD are more likely to suffer from a host of autoimmune diseases.

In answering this question, the examiner should not use as a basis for his/her opinion the fact that autoimmune disease is not on the list of diseases presumed service connected in veterans exposed to Agent Orange.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion

4.  After completing the above requested action, readjudicate the remaining claims on appeal in light of all pertinent evidence (to include the June 2015 VA TBI examination report) since the last adjudication in the August 2014 SOC).  Particularly, in light of the Board's award of service connection for PTSD, the RO should reevaluate the Veteran's claim for higher ratings for anxiety disorder.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


